        Case 1:20-cv-00849-WJ-JFR Document 6 Filed 09/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSEPH ADAIR JR.,

               Plaintiff,

v.                                                                         No. 20-cv-0849 WJ/JFR

MCKINLEY COUNTY, et al.,

               Defendants.

                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s failure to timely file an amended

complaint.   United States Magistrate Judge John F. Robbenhaar explained why Plaintiff’s

Complaint failed to state a claim, granted Plaintiff leave to file an amended complaint, and notified

Plaintiff that failure to timely file an amended complaint may result in dismissal of this case. See

Doc. 5, filed August 27, 2020. Plaintiff did not file an amended complaint by the September 17,

2020, deadline.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                               _________________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE
